DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Honjo (US 2020/0226739) in view of ADAMS et al. (US 2018/0165472 A1; hereafter ADAMS).

 	As of Claim 1: Honjo teaches an apparatus (¶ ¶0026-0027. It teaches a display apparatus that can be configured and monitor) comprising: a first camera configured to capture an image(¶0023); a display; and a controller configured to: determine whether a camera is registered as a use target, cause the display to display a first screen (¶¶0035-0037) including the captured image based on a determination that the first camera is registered as the use target (¶¶0027,0034,0080) cause the display to a display a second screen indicating that a use of the first camera is not available due to security based on a determination that a second camera is registered as the use target, wherein the second camera is a virtual device corresponding to the first camera (¶0074,0076-0077,0093,0106)
Honjo does not explicitly teach “an image displaying apparatus " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by ADAMS. In particular, ADAMS teaches an image displaying apparatus (i.e., see ¶¶0036,0092,0109) as recited in present claimed invention.
In view of the above, having the system of Honjo and given the well-established teaching of ADAMS, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Honjo as taught by ADAMS, since ADAMS state that such modification would allow the restriction to operate in different modes including restricting access.

As of Claim 2: Honjo in view of ADAMS further teaches the controller is further configured to cause a power supply to the first camera to be blocked based on the determination that the second camera is registered as the use target (Honjo ¶¶0035,0037,0070,0071 and ADAMS ¶¶0045,0047,0048,0049,0092).

As of Claim 3:  Honjo in view of ADAMS further teaches a determination of whether the first camera is registered as the use target is performed based on obtaining a command corresponding to an execution of the first camera (Honjo ¶¶0035,0037,0070,0071-0072)
.

As of Claim 4: Honjo in view of ADAMS further teaches based on a mode of the image displaying apparatus being set to a security mode, the controller is further configured to: release a registration for the first camera, generate the second camera in correspondence with the first camera, and register the second camera as the use target(Honjo ¶¶0035,0037,0070,0071-00074)

As of Claim 5: Honjo in view of ADAMS further teaches based on the second camera being generated, the controller is further configured to configure a driver and an interface to control an input signal and an output signal with respect to the second camera (Honjo ¶¶0035,0037,0070,0071,0079).

As of Claim 6: Honjo in view of ADAMS further teaches based on the security mode being released, the controller is further configured to release a registration for the second camera and to register the first camera as the use target (ADAMS ¶¶0045,0047,0048,0049,0092 and (Honjo ¶¶0035,0037,0070,0071).


As of Claim 7: Honjo in view of ADAMS further teaches the controller is further configured to: determine whether the first camera operates normally based on the determination that the first camera is registered as the use target, wherein the first screen is displayed based on a determination that the first camera operates normally, and cause the display to display an output of a third screen related to an operation error of the first camera based on a determination that the first camera does not operate normally (ADAMS ¶¶0045,0047,0048,0049,0092 and (Honjo ¶¶0035,0037,0070,0071).

As of Claim 8: Honjo in view of ADAMS further teaches the third screen related to the operation error includes an instruction message to check an operation state of the first camera (ADAMS ¶¶0045,0047,0048,0049,0092 and Honjo ¶¶0106,0110).


Claisms 9-15:  Claims 9-15 are method claims for the appartus Claims 1,3-8 and address above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697